Citation Nr: 9917905	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-22-192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral otitis 
externa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 1999 rating decision the RO granted service 
connection for bilateral hearing loss secondary to bilateral 
otitis externa and assigned a 10 percent evaluation.  The 
grant of service connection constitutes a grant of the 
benefit sought on appeal, and the Board finds that these 
issues are no longer on appeal.  See Grantham v. Brown, 114 
F.3d 1156 (1997) (a notice of disagreement in response to the 
denial of service connection does not remain viable for any 
"downstream" issues that follow the grant of service 
connection).


FINDING OF FACT

The veteran's bilateral otitis externa does not exhibit 
symptomatology such as swelling, dry and scaly or serous 
discharge, or itching requiring frequent and prolonged 
treatment.

CONCLUSION OF LAW

The veteran is not entitled to an increased (compensable) 
rating for bilateral otitis externa.  38 U.S.C.A. §§ 1110, 
1155 (West 1991); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Codes 
6210 (1998)(effective prior to June 10, 1999); 64 Fed. Reg. 
25,202-10 (May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was diagnosed 
and treated for otitis externa throughout service.  

Medical records from Macgregor Medical Association (MMA) 
dated in August 1992 show that the veteran presented with 
right outer ear pain.  On examination, the right auditory 
canal had erythema and edema.  The impression was right 
otitis externa.  The veteran was seen again in August 1992, 
with right ear pain.  On examination there was tenderness to 
palpation of the tragus and auricle.  There was a lot of 
swelling in the canal, with retraction of the tympanic 
membrane.  Debris was noted in the canal.  The left tympanic 
membrane showed some scarring.  The impression was otitis 
externa.  Questionable otitis media was also noted.  

The veteran was accorded a VA examination in November 1992.  
On examination, auricles were intact and nondeformed.  The 
external canals were small with no evidence of gross 
infection or lesions.  The tympanic membranes were intact and 
showed diffuse sclerosis, bilaterally.  The tympanums and 
mastoid showed no obvious deformity.  There was no evidence 
of active ear disease.  There was evidence of prior ear 
infections given the sclerosis and the tympanic membranes.  
There were no obvious infections in the middle or inner ear.  
The impression was bilateral sensorineural hearing loss, 
greater at 2000 Hertz frequencies.  History of recurrent 
otitis externa and tympanic membrane perforations in the 
past.  

VA outpatient treatment records dated from September to 
November 1993 show the veteran presented with complaints of 
bilateral hearing loss.  On examination, tympanic membranes 
with sclerosis were noted.  The impression was mild otitis 
externa.  

Private medical records of March 1995 show that examination 
of the ears revealed that the tympanic membranes were dull; 
they were not hyperemic.  In April 1995, there was no sign of 
infection.  In May 1995, the tympanic membranes were normal.  

The veteran was accorded a VA audio-ear disease examination 
in October 1995.  On examination, external bilateral ear 
canals with swelling were noted.  Bilateral tympanic 
membranes were within normal limits, slightly dull but mobile 
on air insufflation test.  The impression was bilateral 
profound hearing loss with abnormal acoustic reflexes.  

Medical records from MMA dated in February 1996 show that the 
veteran was seen with complaints of loss of hearing, sinus 
tenderness, and sinus pressure.  On examination, there was 
visible pus in the left canal.  There was tenderness with 
moving the external ear.  The impression was otitis externa, 
cannot rule out otitis media with hearing loss.  The veteran 
was seen again in February 1996 with complaints of continued 
right maxillary discomfort.  On examination it was noted that 
otitis externa had practically resolved.  There were no signs 
of hyperemic or discharge.  The impression was resolved 
otitis externa.  

Medical records dated from March to June 1996 show treatment 
for illnesses that are not currently on appeal.  The tympanic 
membranes were clear in March 1996.  

The veteran was accorded a VA audio-ear disease examination 
in October 1997.  On examination, there was slight retraction 
of the right tympanic membrane noted.  There was no erythema 
or effusion noted.  The left tympanic membrane was normal.  
The impression was hearing loss consistent with noise 
exposure.  The examiner noted that the veteran was currently 
using hearing aids which were very beneficial.  


Analysis

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a). The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Evaluations of disabilities are determined by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Service connection is in effect for bilateral external 
otitis.  Under Diagnostic Code 6210, otitis externa warrants 
the assignment of a 10 percent disability rating with 
swelling, dry and scaly or serous discharge, itching, and 
requiring frequent and prolonged treatment.  64 Fed. Reg. 
25,202-10 (May 11, 1999) (effective June 10, 1999).  

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
Here, 38 C.F.R. § 4.87 and the applicable diagnostic codes 
have not undergone any substantive changes with regard to the 
veteran's external otitis.  The rating criteria have remained 
exactly the same under DC 6210 (though prior to June 10, 
1999, the characterization was "disease of the auditory 
canal.")  Therefore, any lack of notice to the veteran of 
the change in the regulations or RO consideration of the 
claims under both old and new evaluative criteria will not 
result in prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1998).

After a careful review of the medical evidence, it is the 
Board's conclusion that the criteria for a 10 percent 
evaluation for otitis externa - which require swelling, dry 
and scaly or serous discharge, itching, and requiring 
frequent and prolonged treatment - have not been met.  During 
the course of the appeal, the veteran has indicated that 
multiple infections and ear problems justify a higher rating.  
However, when reviewing the medical evidence for 
corroboration, the Board notes that since approximately 1995 
there were occasional references to manifestations regarding 
otitis externa: swelling of the external ear canal in October 
1995 and swelling and discharge in February 1996.  Other 
medical reports are essentially negative for pertinent 
findings.  Additionally, the medical evidence does not 
reflect any findings that the otitis externa requires 
frequent and prolonged treatment because of the associated 
symptoms of otitis externa.  Consequently, the Board finds 
that a noncompensable disability evaluation for bilateral 
otitis externa is appropriate for the veteran's current 
disability.  38 C.F.R. § 4.87 Diagnostic Code 6210.


ORDER

A compensable rating for otitis externa is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

